OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 14 December 2021 has been entered. Claims 1, 3, and 11 have been amended; claim 4 has been canceled. As such, claims 1-3 and 5-13 remain pending; claims 5-10, 12, and 13 have been previously withdrawn from consideration; and claims 1-3 and 11 are under consideration and have been examined on the merits.
The amendment to claim 3 has overcome the objection previously set forth in the Non-Final Office Action dated 14 September 2021 (hereinafter “Non-Final Office Action”). The objection has been withdrawn.
The amendments to claims 1 and 11, respectively, have overcome the rejection of claims 1-4 and 11 under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action; the 112(b) rejection has been withdrawn. 
The amendments to the claims have overcome all of the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2), respectively, previously set forth in the Non-Final Office Action; the aforesaid 102 rejections have been withdrawn.
The amendments to the claims have overcome all of the rejections under 35 U.S.C. 103 previously set forth in the Non-Final Office Action; the aforesaid 103 rejections have been withdrawn.
It is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fadeev et al. (US 2013/0171456; “Fadeev”) (previously cited) in view of Bhagwagar et al. (US 2017/0002174; “Bhagwagar”) (newly cited).
Yasuda et al. (US 6,310,116; “Yasuda”) (previously cited) is relied upon as an evidentiary reference for the rejection of claim 3.
Regarding claim 1, Fadeev discloses a glass container for packaging pharmaceutical compositions, said pharmaceutical composition disposed therein. The glass container includes a glass body (inherently hollow for storing the pharmaceutical composition), and a low-friction inter alia, fluoropolymers, polyimides, polysiloxanes, polysilsesquioxanes, and polysilanes, with or without filler materials [0084, 0093, 0094, 0101-0104]. The low-friction coating preferably has a coefficient of friction lower than 0.7 [0145] (when measured against opposing un-coated glass containers [0141]); and is capable of providing the glass container with resistance to scratching, such as that which may occur during manufacturing, shipping, and handling [0009].
Fadeev is silent regarding the coating (applied on the exterior surface of the glass body) exhibiting both a contact angle for wetting with water of at least 80° and a contact angle for wetting with n-hexadecane of at least 50°.
Bhagwagar discloses a curable polymeric composition (hereinafter “composition”) including a polyfunctional acrylate, a fluoro-substituted compound, an organopolysiloxane, and reinforcing filler [Abstract; 0001, 0002, 0005, 0006, 0011, 0014, 0036, 0048, 0065, 0102]. The composition is coat-able on glass substrates having any shape or configuration [0076, 0079, 0081, 0091, 0093, 0094]; may be applied such that the cured coating exhibits any desired thickness [0100]; exhibits hardness and scratch resistance [0048]; exhibits excellent physical/protective properties including adhesion to the substrate and resistance to staining and smudging [0104]; exhibits a coefficient of friction of less than 0.2 [0105]; and exhibits a water contact angle of at least 90°(alternatively at least 110°) and a hexadecane contact angle of greater than 50° [0087, 0104; 0146, 0147, Tables 1-3 – Example 1], being characterized as both hydrophobic and oleophobic.
Fadeev and Bhagwagar are both directed to curable coatings for glass articles which exhibit low coefficients of friction; high scratch resistance; excellent adhesion to the (glass) substrate upon which they are applied; and which generally provide protection to the underlying substrate. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the curable coating of Bhagwagar as the low-friction coating on the glass (pharmaceutical) container of Fadeev, as the aforesaid curable coating would have been recognized in the art as suitable for providing glass substrates having any shape or configuration with high scratch resistance and low coefficients of friction (as recognized and/or specified in Fadeev) (see MPEP 2144.06(II); 2144.07); and/or in order to have provided the glass container of Fadeev with a protective coating which would have exhibited a low coefficient of friction, high adhesion to the glass substrate, high hardness and scratch resistance, and resistance to staining/smudging, as taught by Bhagwagar, thereby (or in order to) reducing the chance of damage or other unwanted surface distortion to the surface of the glass container during manufacturing, shipping, and handling. 
The glass container of Fadeev, per the modification set forth supra, would have had the coating (i.e., layer, film) of Bhagwagar formed on the exterior surface thereof. As such, the coating would have exhibited a water contact angle of at least 90° and a hexadecane contact angle of greater than 50° [see also Table 2 of Bhagwagar], both of which are within the claimed ranges of water (at least 80°) and hexadecane (at least 50°). The aforesaid modified glass container reads on all of the limitations of claim 1. 
Regarding claim 2, the rejection of claim 1 supra reads on the limitation of claim 2 – specifically wherein the exterior surface comprises the surface region (i.e., the coating is applied on the exterior of the container). 
Regarding claim 3, as disclosed in Fadeev, the glass which forms the container may be, inter alia, aluminosilicate glass (Type 1B), borosilicate glass (Type 1), and soda-lime glass (Type III) [0109-0114]. 
Applicant’s specification (as filed 15 March 2019) indicates, with respect to the limitation of the interior surface being characterized as having a contact angle for wetting with water of less than 80° across its full surface, that (i) the glass which defines the interior surface may be an less than 30° [0062, 0063]. As such, the specification suggests that the aforesaid glass materials, in the absence of the surface-treatments, exhibit a water contact angle within the claimed range of less than 80°.
Further, as evidenced by Yasuda, soda glass, borosilicate glass, fused silica, quartz, alumina, and zirconia, all exhibit water contact angles which are less than 60° [col 7, 30-33]. Fadeev does not explicitly teach coating the interior surface of the glass container; and in particular, discloses that the glass container wall defines the interior surface thereof [0071].
Therefore, given that the glass container of Fadeev, as modified above, is substantially identical to that which is claimed and disclosed in terms of the glass composition which forms the container and defines the interior surface; and given that Yasuda provides evidence that the aforesaid glass compositions have contact angles less than 60°, there is a strong, reasonable expectation that the interior surface of the glass container of Fadeev (as modified) would have inherently exhibited a water contact angle of less than 80°, absent factually-supported objective evidence to the contrary (see MPEP 2112(IV), (V); 2112.01(I), (II)). As such, the glass container of Fadeev, as modified above, reads on all of the limitations of claim 3.
Regarding claim 11, as set forth above in the rejection of claim 1, Fadeev discloses that the glass containers are filled with a pharmaceutical composition. Fadeev does not explicitly recite that the glass containers are closed thereafter.
However, it is the Examiner’s position that it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention, beyond any doubt, to have closed the container through provision of a closure (e.g., wrapper, stopper, cap) on/in the opening of the container [Fig. 1 of Fadeev], in order to ensure that the composition filled therein would not have spilled or otherwise escaped/evacuated the container during subsequent 
As such, the container of Fadeev, per the modification supra, as well as set forth in the rejection of claim 1, would have been closed and thus reads on all of the limitations of claim 11.

The following copending rejection of claim 11 is included herein by the Examiner as an alternative to the rationale set forth supra. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fadeev in view of Bhagwagar as applied to claim 1 above, and further in view of Miles et al. (US 2018/0214875; “Miles”) (previously cited).
Regarding claim 11, Fadeev discloses the glass container filled with the pharmaceutical composition therein, set forth supra in the rejection of claim 1 (as modified to include the coating of Bhagwagar on the exterior surface thereof).
Fadeev does not explicitly recite the glass container being closed.
Miles teaches that it is recognized/known in the art to provide glass containers which are filled with pharmaceutical compositions with a closure, such as a removable cap or stopper [Abstract; Figs. 1, 2; 0002, 0003, 0007, 0009-0011, 0013, 0014, 0016, 0024, 0027, 0030, 0033, 0039, 0041, 0042].
Fadeev and Miles are both directed to glass containers for storing/which are filled with pharmaceutical compositions.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have closed the filled (with a pharmaceutical composition) glass container of Fadeev (as modified with the teachings of Bhagwagar) with a closure such as a cap or stopper, as taught by Miles, in order to ensure that the composition filled therein would not have spilled or otherwise escaped/evacuated the container during subsequent processes including (but not 
As such, the container of Fadeev, per the modification supra, would have been closed and thus reads on all of the limitations of claim 11.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fadeev) in view of Yang et al. (US 2015/0153642; “Yang”) (newly cited).
Yasuda is relied upon as an evidentiary reference for the rejection of claim 3.
Regarding claim 1, Fadeev discloses the glass container for packaging pharmaceutical compositions set forth above in the rejection under 35 U.S.C. 103 in view of Bhagwagar (see paragraphs 13 and 14), and is therefore incorporated herein by reference for the sake of brevity of the Office Action.
Fadeev is silent regarding the coating (applied on the exterior surface of the glass body) exhibiting both a contact angle for wetting with water of at least 80° and a contact angle for wetting with n-hexadecane of at least 50°.
Yang teaches a superhydrophobic and superoleophobic surface coating which may be applied to pre-formed articles including glass substrates, said coating exhibiting a hexadecane contact angle of greater than 150° and a water contact angle of greater than 150° [Abstract; 0001, 0003, 0004, 0011-0013, 0029-0032, 0037, 0040, 0057, 0058]. The coating includes a plurality of pillars; nanoparticles; and a fluorinated hydrocarbon disposed thereon (specifically a fluorosilane) [see prev. citations]; is resistant to penetration or attack by organic liquids such as hydrocarbons; and is explicitly disclosed as suitable for use in the pharmaceutical industry [0048]. The coating is robust and stable; suitable for practical applications; and is simple and fast in fabrication using only photolithography and a “simple” fluorosilane vapor deposition technique [0062].
Fadeev and Yang are both directed to coatings for glass articles in the pharmaceutical industry, of which include fluorinated compounds.
Given that Fadeev discloses that fluoropolymers (as well as silanes) are suitable for use as the low-friction coating (see MPEP 2144.07); and given that Yang explicitly teaches that the fluorinated surface coating is suitable for use on glass substrates and in the pharmaceutical industry (see MPEP 2144.07), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the surface coating of Yang as the coating on the exterior surface of the glass container of Fadeev, as the surface coating of Yang would have been recognized as suitable for the aforesaid intended purpose (see MPEP 2144.07), as well as in order to form a robust and stable coating on the glass container through a simple, practical, and fast fabrication process, also as taught by Yang. 
The glass container of Fadeev, per the modification supra, would have had the coating of Yang formed on the exterior surface thereof. As such, the coating would have exhibited a water contact angle of greater than 150° and a hexadecane contact angle of greater than 150°, both of which are within the claimed ranges of water (at least 80°) and hexadecane (at least 50°). The aforesaid modified glass container reads on all of the limitations of claim 1.
Regarding claim 2, the rejection of claim 1 supra reads on the limitation of claim 2 – specifically wherein the exterior surface comprises the surface region (i.e., the coating is applied on the exterior of the container). 
Regarding claim 3, the rejection thereof is identical to that which is detailed supra in the rejection under 103 over Fadeev in view of Bhagwagar (see paragraphs 20-23) and is therefore incorporated herein by reference for the sake of brevity of the Office Action.
Regarding claim 11, the rejection thereof is identical to that which is detailed supra in the rejection under 103 over Fadeev in view of Bhagwagar (see paragraphs 24-26) and is therefore incorporated herein by reference.

The following copending rejection of claim 11 is included herein by the Examiner as an alternative to the rationale set forth supra. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fadeev in view of Yang as applied to claim 1 above, and further in view of Miles.
Regarding claim 11, Fadeev discloses the glass container filled with the pharmaceutical composition therein, set forth supra in the rejection of claim 1 (as modified to include the coating of Yang on the exterior surface thereof).
Fadeev does not explicitly recite the glass container being closed.
Miles teaches that it is recognized/known in the art to provide glass containers which are filled with pharmaceutical compositions with a closure, such as a removable cap or stopper [Abstract; Figs. 1, 2; 0002, 0003, 0007, 0009-0011, 0013, 0014, 0016, 0024, 0027, 0030, 0033, 0039, 0041, 0042].
Fadeev and Miles are both directed to glass containers for storing/which are filled with pharmaceutical compositions.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have closed the filled (with a pharmaceutical composition) glass container of Fadeev (as modified with the teachings of Yang) with a closure such as a cap or stopper, as taught by Miles, in order to ensure that the composition filled therein would not have spilled or otherwise escaped/evacuated the container during subsequent processes including (but not limited to) inspection, storage, transportation, and/or handling; and/or to prevent/protect the pharmaceutical composition stored therein from contamination.
As such, the container of Fadeev, per the modification supra, would have been closed and thus reads on all of the limitations of claim 11.



Response to Arguments
Applicant’s arguments, see Remarks filed 14 December 2021, pp. 5-10, have been fully considered by the Examiner (see also Response to Amendment section) and are found persuasive. As indicated supra, the objections and rejections previously set forth in the Non-Final Office Action have been overcome by amendment(s) and have been withdrawn.
However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims.

Pertinent Prior Art
The following constitutes a list of prior art discovered during the most-recently conducted search (details included herewith) which have not been relied upon herein, but are considered pertinent to the claimed and/or disclosed invention.
US 2010/0304086 to Carre et al. – [Abstract; 0014, 0015, 0018-0020, 0024, 0025, 0035, 0044, 0056]
US 2015/0299845 to Zhou et al. – [Abstract; Detailed Description; Example 1; 0063, 0064, 0067]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782     

/LEE E SANDERSON/Primary Examiner, Art Unit 1782